                                       Case 3:17-cv-05434-WHO Document 95 Filed 10/25/19 Page 1 of 2



                           1    KAZEROUNI LAW GROUP, APC
                                Abbas Kazerounian, Esq. (SBN: 249203)
                           2    ak@kazlg.com
                                Mike Kazerouni, Esq. (SBN: 252835)
                           3    mike@kazlg.com
                                245 Fischer Avenue, Suite D1
                           4    Costa Mesa, CA 92626
                                Telephone: (800) 400-6808
                           5
                                Facsimile: (800) 520-5523
                           6    Attorneys for Plaintiff

                           7
                                                         UNITED STATE DISTRICT COURT
                           8                           NORTHERN DISTRICT OF CALIFORNIA
                           9
                                WAYNE SKILES, Individually and On             Case No.: 3:17-cv-05434-WHO
                           10
                                Behalf of All Others Similarly Situated,
                           11                                                 REPLY IN SUPPORT OF MOTION TO
                                               Plaintiff,                     LIFT THE STAY
                           12
KAZEROUNI LAW GROUP, APC




                                                 v.
                           13
   Costa Mesa, CA 92626




                                                                              Judge:   Hon. William H. Orrick
                                TESLA, INC. et al.,                           Ctrm:    2, 17th Floor
                           14                                                 Date:    November 13, 2019
                                                                              Time:    2:00 p.m.
                           15                  Defendants.

                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25

                           26
                           27
                           28
                                REPLY IN SUPPORT OF MOTION TO LIFT THE STAY
                                CASE NO.: 3:17-CV-05434-WHO
                                        Case 3:17-cv-05434-WHO Document 95 Filed 10/25/19 Page 2 of 2



                            1          The plaintiff Wayne Skiles (“Plaintiff”) continues to respectfully request that the stay be

                            2   lifted. The defendants Tesla, Inc. (“Tesla”) and Experian Information Solutions, Inc.

                            3   (“Experian,” together the “Defendants”) do not oppose lifting of the stay.

                            4          The Court should also order Defendants to re-file their motions to dismiss. Experian has

                            5   requested that it be afforded 30 days to file such motion after the Court lifts the stay (Dkt. No.

                            6   92, 2:12-13). Only Tesla opposes re-briefing.

                            7            Tesla contends that there is no need for re-briefing because it has already spent time

                            8   preparing the last motion to dismiss (Dkt. No. 93). However, it would not be burdensome at all

                            9   for Tesla to re-file the motion to dismiss after simply omitting the portion that addressed its

                           10   request to compel arbitration. Plaintiff’s previously filed opposition to Telsa’s motion dedicated

                           11   approximately eight (8) pages to the arbitration issue (Dkt. No. 70, pp. 2-3, and pp. 4-10). Thus,

                           12   in fairness to Plaintiff, Defendants should re-file their motions (omitting the moot arbitration
KAZEROUNI LAW GROUP, APC




                           13   issue), thus permitting Plaintiff to more fully address the other motion to dismiss arguments
   Costa Mesa, CA 92626




                           14   addressing the three causes of action asserted in the First Amended Complaint (Dkt. No. 61).

                           15          Experian believes that its motion to dismiss should be refiled, for Experian takes the

                           16   position that there is recent dipositive case law (Dkt. No. 92), case law which Plaintiff should be

                           17   given an opportunity to respond to in detail in writing.

                           18          Therefore, Plaintiff respectfully requests that the Court order as follows: 1) the stay shall

                           19   be lifted; and 2) Defendants shall re-file their motions to dismiss within 21 days after the stay is

                           20   lifted, with a hearing date set by the Court.

                           21
                                Date: October 25, 2019                                KAZEROUNI LAW GROUP, APC
                           22
                                                                                      By: /s/ Jason A. Ibey
                           23                                                               Jason A. Ibey, Esq. (SBN: 284607)
                                                                                            jason@kazlg.com
                           24
                                                                                            321 N Mail Drive, Suite R108
                           25                                                               St. George, Utah 84790
                                                                                            Telephone: (800) 400-6808
                           26                                                               Facsimile: (800) 520-5523
                                                                                            Attorneys for Plaintiff
                           27
                           28
                                REPLY IN SUPPORT OF MOTION TO LIFT THE STAY
                                CASE NO.: 3:17-CV-05434-WHO                                                        PAGE 1 OF 1
